Title: To Thomas Jefferson from Francis Peyton, 30 July 1801
From: Peyton, Francis
To: Jefferson, Thomas


               
                  Dear Sir,
                  Alexandria 30th. July 1801.
               
               Enclosed you will recieve an estimate of the taxes formerly imposed by the Commonwealth of Virginia, on that part of the District of Columbia included within the county of Alexandria. the statement is procured from the Clerk of our Court who I supposed possessed the best information on the subject,
               I must beg your permission to return half the money sent me for the horse nettings as I shall then have retained the full value of them in their present situation Wishing you an agreeable journey, I am
               with great respect D Sir, yr. Obt. Servt.
               
                  
                     Francis Peyton
                  
               
            